UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1746


MARCOS SANCHEZ GARCIA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 23, 2012                 Decided:   April 11, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jennifer Vetter Landeo, LANDEO & CAPRIOTTI, LLC, Gaithersburg,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Matthew A.
Spurlock, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcos Sanchez Garcia, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    denying     his       motion    to   reopen      immigration

proceedings.     We have reviewed the record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion as untimely.           See 8 C.F.R. § 1003.2(a), (c) (2011).

Accordingly, we deny the petition for review for the reasons

stated by the Board.          See In re: Sanchez Garcia (B.I.A. June 14,

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in    the    materials

before    the   court   and    argument       would    not   aid   the    decisional

process.

                                                                   PETITION DENIED




                                          2